Exhibit 10.2

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (“Agreement”) is made and entered into by
and between Ashworth, Inc. (referred to as “Employer” or “the Company”) and Gary
Schneiderman (“Employee”).

WHEREAS, it has been determined that Employee will separate his employment with
the Company;

WHEREAS, Employee and Employer wish to modify and supersede the terms of the
Employee’s Offer Letter and/or any Amended & Restated Employment Agreements;

WHEREAS, the Employer wishes to provide Employee with certain benefits in
consideration of Employee’s separation and the promises and covenants of
Employee as contained herein, including the Employee’s agreement to release all
claims against the Company;

NOW THEREFORE, in consideration of and exchange for the promises, covenants, and
releases contained herein, the parties mutually agree as follows:

1. Separation Date. Employee’s separation from all positions he holds with the
Company shall be effective on May 21, 2007 (“Separation Date”). As of the
Separation Date, the only payment and other consideration which Employee shall
receive or be entitled to receive from the Company are those set forth in this
Agreement.

2. Effective Date. This Agreement will be effective on the eighth day after the
date on which Employee executes it, as long as Employee has not exercised his
right of revocation as described in Paragraph 10 below (“Effective Date”).

3. Consideration. Provided that Employee does not revoke this Agreement as
provided in Paragraph 10, the Company will provide the following consideration
to Employee:

a. Severance Pay. The Company will continue to pay Employee his base salary less
all required and customary withholdings and deductions for nine (9) months
(“Severance Payment”). The payments will be made by direct deposit to Employee’s
account on a biweekly basis in accordance with normal Company paydays for the
period of June 2007 through February 2008. The compensation described in this
paragraph shall be in the nature of a severance benefit only and its existence
shall not entitle Employee to any rights as an employee of Employer during the
severance period including, but not limited to, employee bonuses, vacation pay,
sick leave, 401(k) matching, vesting of stock options (other than those
specifically referred to herein at Paragraph 5) and worker’s compensation
coverage. Employee acknowledges that he would not otherwise be entitled to the
consideration set forth in this paragraph were it not for his covenants,
promises, and releases set forth herein.

b. COBRA and Other Benefits. In accordance with federal and state COBRA
regulations, if currently enrolled in Ashworth’s group medical coverage Employee
will be offered the opportunity to continue that coverage at Employee’s own
expense. In addition to the severance pay, if Employee chooses to elect COBRA,
Ashworth will pay Employee’s COBRA premiums for twelve (12) months beginning
June 2007 and ending May 2008 in exchange for Employee’s release of claims.
After this twelve month period Employee will be responsible for the COBRA
premiums if he continues this benefit. Additionally, Employee’s dental
insurance, life insurance, disability benefits and Exec-u-care coverage will
remain in effect for twelve (12) months through May 2008 and the Company will
pay all premiums related to such benefits.

c. Auto Allowance. The Company will continue to pay Employee’s auto allowance
for nine months in the amount of $461.54 per pay period, less all required and
customary withholdings and deductions. The final payment will be made on the
last pay date in February 2008.

d. Country Club Fees and Waiver of Reimbursement. The Company will continue to
pay Employee’s country club fees for nine months in the amount of $290.77 per
pay period, less all required and customary withholdings and deductions. The
final payment will be made on the last pay date in February 2008. In addition,
the Company agrees to waive the requirement that Employee reimburse the Company
the Club Membership cost in the amount of $45,000.00 as outlined in Employee’s
Amended & Restated Employment Agreement. Any debt Employee owes the Company
related to the Club Membership cost is forgiven.

e. Valid Consideration. Employee agrees that the Severance Pay and other
benefits shall be in the nature of a severance benefit only and its existence
shall not entitle Employee to any rights as an employee of the Company. Employee
acknowledges that he would not otherwise be entitled to the consideration set
forth in this paragraph were it not for the covenants, promises, and releases
set forth herein.

4. Tax Liability. Employee represents and warrants that neither the Company nor
its attorneys nor anyone affiliated with the Company has made any
representations regarding the taxability of the Severance Payment and that
Employee has not relied upon any such representation in entering into this
Agreement. Employee further represents and warrants that he shall be solely
responsible for the payment of any and all federal, state and local taxes which
may become due, if any, as a result of the Severance Payment. Employee shall
hold the Company harmless from and indemnify it for the payment of any taxes
(including interest) or penalties, and any costs or attorneys’ fees related to
such payment, if any, that may be asserted against it by any government agency
at any time as a result of the Severance Payment.

5. Vesting of Stock Options. The Company agrees to accelerate the 20,000
outstanding stock options granted to Employee that have not yet vested. The
Company and Employee agree that these options are considered vested as of
May 21, 2007. Employee’s ability to exercise these and any other vested options
remains governed by the terms of the Equity Incentive Plan.

6. No Amounts Owing. Employee acknowledges and agrees that he has been paid all
wages due and owing to him as of the Separation Date. Employee further
acknowledges and agrees that no additional compensation is or will be due to him
from the Company.

7. Release by Employee. Employee agrees for Employee, Employee’s heirs,
executors, administrators, successors and assigns to forever release and
discharge the Employer and its subsidiaries, related companies, parents,
successors and assigns, officers, directors, agents, employees and former
employees from any and all claims, debts, promises, agreements, demands, causes
of action, attorneys’ fees, losses and expenses of every nature whatsoever,
known or unknown, suspected or unsuspected, filed or unfiled, arising prior to
the Effective Date of this Agreement, or arising out of or in connection with
Employee’s employment by and separation from the Employer or any affiliate of
the Employer. This total release includes, but is not limited to, all claims
arising directly or indirectly from Employee’s employment with the Employer and
the separation of that employment; claims or demands related to salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits and expense
reimbursements pursuant to any federal, state or local law or cause of action,
including, but not limited to, breach of contract, breach of the implied
covenant of good faith and fair dealing, infliction of emotional harm, wrongful
discharge, violation of public policy, defamation and impairment of economic
opportunity; violation of the California Fair Employment and Housing Act, the
California Labor Code, the California Constitution; and any claims for violation
of the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Older Workers’ Benefit
Protection Act, the Americans With Disabilities Act of 1990, and any private
attorney general action under the California Business & Professions Code §17200.

8. Waiver of Unknown Claims. Employee expressly waives all of the benefits and
rights granted to Employee pursuant to California Civil Code section 1542, or
any similar statute in any state, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee certifies that he has read all of this Agreement, including the release
provisions contained herein and the quoted Civil Code section, and fully
understands all of the same.

9. Acknowledgment of Rights and Waiver of Claims Under the Age Discrimination in
Employment Act (“ADEA”). Employee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”). He also acknowledges that the
consideration given for the waiver and release in the preceding paragraphs
hereof is in addition to anything of value to which he was already entitled.
Employee further acknowledges that he has been advised by this writing, as
required by the Older Workers’ Benefit Protection Act, that: (a) his waiver and
release does not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (b) he should consult with an attorney prior
to executing this Agreement; (c) he has at least twenty-one (21) days to
consider this Agreement (although he may by his own choice execute this
Agreement earlier); (d) he has seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement shall
not be effective until the date upon which the revocation period has expired,
which is the Effective Date as set forth in Paragraph 2. Employee may revoke
this Release only by giving the Company formal, written notice of his revocation
of this Release, addressed to: Peter Weil, Executive VP & CEO, Ashworth, Inc.,
2765 Loker Ave., Carlsbad, California 92010, to be received by the Company by
the close of business on the seventh day following Employee’s execution of this
Release.

10. Waiver of Future Employment. Employee hereby agrees that he will not
knowingly apply for, seek or accept employment with Employer, its parent,
subsidiary or related companies. Employee further agrees that neither Employer
nor its parent, subsidiary or related companies is obligated to offer employment
to Employee, regardless of the circumstances, at any time in the future.
Further, if Employee is hired by Employer, its parent company or any subsidiary
or related company, this Agreement shall constitute good cause for termination
of his employment.

11. Return of Company Property. Employee hereby represents and warrants that he
will immediately return to the Company all Company property and documents in his
possession including, but not limited to, Company files, notes, records,
computer recorded information, tangible property, credit cards, entry cards,
pagers, identification badges, cellular phones, laptops and keys.

12. Confidential, Trade Secret and Proprietary Information. Employee shall not
publish, disclose, or utilize any proprietary, trade secret or other
confidential information belonging to the Company or any third party doing
business with the Company which Employee obtained in the course or scope of his
employment with the Company. Employee acknowledges that the Company’s
proprietary, trade secret and confidential information specifically includes,
but is not limited to, pricing information, customer buying and selling habits
and special needs, confidential customer and vendor contact information,
customer lease expiration, customer credit information, the Company’s
proprietary software, accounting records, marketing strategies, business plans,
unique methods and procedures regarding pricing and advertising, employee
personnel information, purchasing and leasing guidelines, collection procedures
and payment histories.

13. Mutual Non-Disparagement. Employer and Employee agree and promise that they
will not make derogatory or disparaging statements about the other (in the case
of the Company, including any parent companies or subsidiaries, or their
employees, officers and directors) and that they will not induce or incite
claims by any other individual(s) or entity.

14. Entire Agreement. This Agreement embodies the entire agreement of all the
parties hereto who have executed it and supersedes any and all other agreements,
understandings, negotiations, or discussions, either oral or in writing, express
or implied, between the parties to this Agreement. The parties to this Agreement
each acknowledge that no representations, inducements, promises, agreements or
warranties, oral or otherwise, have been made by them, or anyone acting on their
behalf, which are not embodied in this Agreement; that they have not executed
this Agreement in reliance on any representation, inducement, promise,
agreements, warranty, fact or circumstances, not expressly set forth in this
Agreement; and that no representation, inducement, promise, agreement or
warranty not contained in this Agreement including, but not limited to, any
purported settlements, modifications, waivers or terminations of this Agreement,
shall be valid or binding, unless executed in writing by all of the parties to
this Agreement. This Agreement may be amended, and any provision herein waived,
but only in writing, signed by the party against whom such an amendment or
waiver is sought to be enforced.

15. Ownership of Claims. Employee represents and warrants that he is the sole
and lawful owner of all rights, title and interest in and to all released
matters, claims and demands referred to herein. He further represents and
warrants that there has been no assignment or other transfer of any interest in
such matter, claims or demands which Employee may have against the Company.

16. Binding Nature. This Agreement, and all the terms and provisions contained
herein, shall bind the heirs, personal representatives, successors and assigns
of Employee, and only inure to the benefit of the Company, its agents,
directors, officers, employees, servants, successors, and assigns.

17. Construction. This Agreement shall not be construed in favor of one party or
against the other.

18. Partial Invalidity. Should any portion, word, clause, phrase, sentence or
paragraph of this Agreement be declared void or unenforceable, such portion
shall be considered independent and severable from the remainder, the validity
of which shall remain unaffected.

19. Compliance with Terms. The failure to insist upon compliance with any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of that term, covenant or condition, nor shall any waiver or relinquishment of
any right or power contained in this Agreement at any one time or more times be
deemed a waiver or relinquishment of any right or power at any other time or
times.

20. Enforcement Costs. The Parties agree that in the event either party breaches
any provision of this Agreement, the breaching party shall pay all costs and
reasonable attorney’s fees incurred in conjunction with enforcement of this
Agreement to the extent permitted by law.

21. Governing Law and Jurisdiction. This Agreement shall be governed by the laws
of the State of California, both as to interpretation and performance.

22. Section Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

23. Counterparts. This Agreement may be executed in counterparts. Each
counterpart shall be deemed an original, all of which together shall constitute
one and the same instrument.

24. No Admissions. It is understood and agreed by the parties that this
Agreement shall not be construed to be an admission of any liability or
obligation by either party to the other party or any other person.

25. Voluntary and Knowing. This Agreement is executed voluntarily and without
any duress or undue influence on the part or behalf of the parties hereto.

/ / /

/ / /

/ / /

/ / /

/ / /

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.

     
Dated: May 25, 2007
  COMPANY
 
   
 
  Signature: /s/ James B. Hayes
 
   
 
  James B. Hayes
Chairman of the Board, Ashworth, Inc.
 
   
Dated: May 25, 2007
  EMPLOYEE
 
   
 
  Signature:/s/ Gary Schneiderman
 
   
 
  Gary Schneiderman
 
   

2